DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claimed a pharmaceutical comprising of PEG-loxenatide, in claims 1-13 was previously acknowledged.
Claims 14-18 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 5/3/22, Applicants amended claim 1 and cancelled claims 3-7 and 9. 
Claims 1-2, 8 and 10-18 are pending. 
Claims 1-2, 8 and 10-13 read on the elected Group I and are under consideration. 
Claim Objections-Withdrawn
The objection to claim 4 is withdrawn due to cancellation of the claim. 

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by amendment of the claims. 
Claim 1 recites the limitation "wherein the injection".  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation that the pharmaceutical competition is an injection. Claim 2 is the first recitation that the pharmaceutical composition is in the form of an injection. 
Claims 8 and 10-12 are rejected because they depend from a cancelled claim. For purposes of examination, claims 8 and 10-12 are interpreted to depend from claim 1. 

Claim Rejections - 35 USC § 103-Maintined
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Clinical Pharmacology; 2015; 55(2) 152-156, cited on IDS and provided by Applicant) in view of Zhong et al. (CN101366692, cited on IDS and provided by Applicants) is maintained. This rejection has been modified necessitated by amendment of the claims. 
Yang et al. teach PEX168 is a new PEG conjugated human GLP-1 receptor agonist based on the structure of exenatide (p. 152, 2nd col.). Yang et al. teach PEX168 administered subcutaneously once weekly to patients (p. 153, bottom of 1st col. to top of 2nd col.) PEX168 meets the limitation of “polyethylene glycol loxenatide as an active ingredient”.  Yang et al. teach 50 (0.05 mg), 100 (0.1 mg), 200 (0.2 mg), or 300 µg (0.3 mg) of PEX-168.
Yang et al. does not teach that PEX168 is in a composition comprising 0.05% to 5% (w/v) of PEX168, 0.1% to 5.0% (w/v) of a phosphate buffer or acetate buffer and 1% to 10% (w/v) of sodium chloride, mannitol or sorbitol (isotonic regulator), wherein the composition has a pH range of 3.0 to 7.0. However, the teachings of Zhong et al. cure this deficiency. 
Zhong et al. teach stable preparations of exenatide and methods of preparing the same (Abstract). Zhong et al. claim the stable exenatide formulation comprises an osmotic pressure adjusting agent, a buffering agent and a pH adjusting agent (claim 1). Zhong et al. claims a buffer salt, preferably an acetate buffer, phosphate buffer, glutamate or a combination thereof (claim 7). Zhong et al. teach examples of a composition comprising 6g of sodium acetate which is equivalent to 0.6% w/v (comparative Example 1). Sodium acetate is an acetate buffer. Zhong et al. claims the composition comprises an osmotic pressure adjusting agent (claim 6). Zhong claims an example of a pharmaceutical composition comprising 1.0 % (w/v) of mannitol (claim 14). Zhong et al. claim the pH range from 3 to 7 (claim 10).
It would have been obvious to a person of ordinary skill in the art to include an osmotic pressure adjusting agent (isosmotic regulator), such as mannitol and a buffering agent, such as sodium acetate in the PEX168 of Yang et al. for administration to patients. A person of ordinary skill in the art would be motivated to include the buffer and isosmotic regulator because it is generally well known in the art that the pH of an injection needs to be close to neutral in order to reduce potential irritation and the osmotic pressure should be close to the osmotic pressure of plasma. Therefore, including a buffering agent and an isotonic regulator are common ingredients in pharmaceutical composition. Moreover, a person of ordinary skill in the art would look to the teachings of Zhong et al. that teaches stable formulation of exenatide and be motivated to add the ingredients such as a buffer and isosmotic regulator to improve the stability of PEX168 since PEX168 is derived from exenatide. There is a reasonable expectation of success given that PEX168 is derived from exenatide and isosmotic agents and buffers are common pharmaceutical ingredients.
With respect to the limitation of “comprises 0.05% to 5.0% (w/v) of polyethylene loxenatide” and the limitations of claim 2,  Yang et al. teach 50 (0.05 mg), 100 (0.1 mg), 200 (0.2 mg), or 300 µg (0.3 mg) of PEX-168. Zhong et al. teach the exenatide content of 0.005 to 0.4%, preferable 0.010 to 0.1%. It would be obvious to a person of ordinary skill in the art to optimize the amount of PEX-168 in the composition. The concentration of the active agent in a pharmaceutical composition  is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Yang et al. teach 50 (0.05 mg), 100 (0.1 mg), 200 (0.2 mg), or 300 µg (0.3 mg) of PEX-168. Zhong et al. teach the exenatide content of 0.005 to 0.4%, preferable 0.010 to 0.1%. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of the PEX168, to arrive at the dose ranges of claims 1 and 2.
With respect to claims 10 and 11, Zhong et al. claims a buffer salt, preferably an acetate buffer, phosphate buffer, glutamate or a combination thereof (claim 7). Zhong et al. teach examples of a composition comprising 6g of sodium acetate which is equivalent to 0.6% w/v (comparative Example 1). Sodium acetate is an acetate buffer. The weight ratio of free acid to buffer salt of sodium acetate is 1:1. As indicated above, Yang et al. teach 50 (0.05 mg), 100 (0.1 mg), 200 (0.2 mg), or 300 µg (0.3 mg) of PEG-168. Zhong et al. teach the exenatide content of 0.005 to 0.4%, preferable 0.010 to 0.1%. Zhong et al. teach examples of 0.6% w/v of sodium acetate. 0.1% of PEX-168 with 0.6% sodium acetate results in a ratio of 1:6. Importantly, the concentration of ingredients in the pharmaceutical composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration and ratios of PEX-168, buffer and isosmotic regulator to arrive at the ranges of claims 10 and 11.
With respect to claim 12, Zhong et al. teach an example of 0.025% exenatide to 1% mannitol, resulting in a ratio of 1:40. 

The rejection of claims 1-2, 8 and 10-12 under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Clinical Pharmacology; 2015; 55(2) 152-156, cited on IDS and provided by Applicant) and Zhong et al. (CN101366692, cited on IDS and provided by Applicants) in view of Wanbang et al. (CN1016422562, English translation by Google) is maintained. The rejection has been modified necessitated by amendment of the claims.  
The teachings of Yang et al. and Zhong et al. are presented above. The references do not teach the composition comprises 0.1% to 2% w/v PEX-168, 0.3 to 3% w/v of acetic acid/sodium acetate and 2 to 5% w/v mannitol, however the teachings of Wanbang et al. cure these deficiencies.
As indicated above, Zhong et al. teach the exenatide content of 0.005 to 0.4%, preferable 0.010 to 0.1%. Zhong claims an example of a pharmaceutical composition comprising 1.0 % (w/v) of mannitol (claim 14). 
Wanbang et al. teach pharmaceutical formulation comprising exenatide, buffer and isotonic agent (Abstract). Wanbang et al. teach the buffer can be 0.02 to 0.5g/100ml acetate buffer, in particular acetic acid-sodium acetate buffer.  MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include the rationale that simple substitution of one known element for another to obtain predictable results. To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

At the time of the invention, the prior art contains a formulation with acetate buffer, but does not teach the buffer is acetic acid/sodium acetate. Wanbang et al. teach exenatide with acetic acid/sodium acetate buffer.  At the time of the invention, the different buffers such as acetate buffers are well known in the art and a person of ordinary skill in the art can easily substitute one buffer for another. Many buffers are known in the art and are commercially available. Both Wanbang et al. and Zhong et al. teach the formulation can contain different buffers such as phosphate buffer, citrate buffer etc. There is a reasonable expectation of success given that the properties of buffers of well-known in the art. 
With respect to the concentration of mannitol, Zhong et al. teach 1% w/v. Wanbang et al. teach 1g/100ml to 10g/100ml of mannitol, equivalent of 1 to 10% (claim 6). The concentration of an isotonic agent in a pharmaceutical formulation is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Wanbang et al. teach 1g/100ml to 10g/100ml of mannitol, equivalent of 1 to 10%. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration, to arrive at the dose ranges of claim 8. 

The rejection of claims 1-2, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Clinical Pharmacology; 2015; 55(2) 152-156, cited on IDS and provided by Applicant) in view of Zhong et al. (CN101366692, cited on IDS and provided by Applicants) and JP2009/526080 (English translation provided by Google) is maintained. This rejection has been modified necessitated by amendment of the claims. 
 The teachings of Yang et al. and Zhong et al. are presented above. The references do not teach the oxygen content of <10%. However, the teachings of JP2009/526080 cure this deficiency.
JP2009/526080 teach compositions of proteins having free thiols that are stable for a long time period (Abstract). JP2009/526080 teach that the disclosure includes contacting a protein having a free thiol with an inert gas, such as nitrogen to reduce the amount of a certain reactive species (O2).  JP2009/526080 teach the compositions having dissolved oxygen levels of less than 10% (claim 33). 
With respect to claim 13, it would have been obvious to a person of ordinary skill in the art to optimize the stability of the loxenatide by reducing the oxygen of the free thiol because JP2009/526080 teach reducing the oxygen of free thiol containing peptides improves stability. A person of ordinary sill in the art would be motivated to limit the oxygen in the composition by contacting the protein with Nitrogen because loxenatide contains a free thiol. Importantly, it is obvious to a person of ordinary skill in the art to optimize the stability of the composition. There is a reasonable expectation of success given that JP2009/526080 teaches methods for reducing the oxygen content.

Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. Applicants argue that the purpose of the primary reference is different than the instant application and cannot solve the problem of poor stability, especially at high temps. Applicants argue that the primary reference does not disclose any information on the ingredients in the formulation. Applicants argue that for polypeptide drugs, the stability is poor due to degradation and are often prepared into a lyophilized powder and it is hard to maintain good stability at higher temperatures. Applicants argue that PEX168 is very poor at high temperatures and is not an easy problem to solve. Applicants argue that the instant specification solves this problem so as to facilitate storage and transportation.
Applicants further argue that there are many ways to improves the stability of a peptide drugs and the primary reference does not teach or suggest a way to do it and PHOSITA would not which means to take to solve the problem. Applicants argue without a teaching or suggestion in the primary reference, PHOSITA would not know which method would improve the stability of PEX168. Applicants argue that PHOSITA would not know which buffer to choose. Applicants argue that the type and content of excipients can have unpredictable effects on the properties, for example an excess concentration of a buffer will also have catalytic effects on a buffer. Applicants argue that it is impossible to predict the effect of the different components on stability. Applicants further argue that active ingredients of the secondary references are different than the present invention and PHOSITA would not be able to predict whether the excipient suitable for the active ingredient of the prior art would be suitable for the instant claims. Applicants argue that the secondary references are drawn to exenatide formulation and none of them disclose the instant active ingredient. Applicants argue that the types of buffers and isotonic agents are diverse and are generally added to improve the tension and pH of the injection, while having little impact on the stability of the drug.
Applicants argue that the amino acid type and sequence has a great influence on drug ability and efficacy. Applicants argue that although loxenatide is a modification of exenatide, most polypeptide drugs are structurally based on naturally occurring peptides but the effects are mixed. Applicants argue that PEG-loxenatide is (PEG attached to loxenatide) is different from exenatide in amino acid sequence, PEG modified and is long acting. Applicants ague that PEG is a macromolecular polymer and the weight is quite different than exenatide. Applicants argue the difference in structure, it leads to differences in efficacy. Applicants argue that PEX-168 has a t1/2 of 80 hours which is much higher than exenatide. Applicants argue that it is unreasonable to directly apply the excipients disclosed in the secondary references to the PEX-168 instantly claimed. Applicants further argue that Zhong (D2) teaches the content of Exenatide  with a an antioxidant, complexing agent and preservative need to be added to the composition and the use of sodium acetate is detrimental to the stability of exenatide. Applicants provide Table 2 and that the results of stability studies of exenatide comprising sodium acetate/acetic acid buffer is very poor and provides the opposite teaching. Applicants argue that the present invention can prepare a pharmaceutical composition of PEX-168 with excellent stability only by screening specific excipients and controlling their content, which has achieved an unexpected technical effect. Applicants argue that screening specific excipients and controlling their content are needed in order to prepare a pharmaceutical composition  of PEX-168 with excellent stability. In contract, the secondary references solve this problem by adding preservatives (m-cresol).  Applicants argue that m-Cresol is an irritant and can cause various safety problems. Applicants argue that knowing that m-cresol has such dangerous safety drawbacks, the market prescription still uses it as a preservative. Applicants argue that PHOSITA would look to the prior art and think that preservatives need to be added to prepare stable polypeptide injections. Applicants argue that the instant invention solves the problem of stability only by specific buffer salt and specific isosmotic regulator without adding any additional excipients. Applicants argue that the examples of the instant invention show the total impurities is reduced after being placed at 40C for 6 months. Applicants argue that the formulations instantly claimed greatly reduces the growth of related substances and solves the problem of poor stability of PEX-168. 
These arguments are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the secondary references make obvious the buffer and isosmotic regulator. The Examiner agrees that there are different ways to improve peptide drug stability. However, PHOSITA would look to the teachings on exenatide since PEX-168 is a PEG conjugated human GLP-1 receptor agonist based on the structure of exenatide. Moreover, buffers and isosmotic regulators are commonly added to pharmaceuticals and PHOSITA would look to the teachings of Zhong and have a motivation to pick those specific excipients since they were effective for a related peptide drug. Moreover, these excipients are well known to persons of ordinary skill in the art and are commonly used in pharmaceuticals. The Examiner disagrees with Applicants interpretation of adding a preservative to the composition. First, it should be noted that the claims are drawn to a pharmaceutical composition “comprising” and is therefore open. Please note that the transitional phrase “comprising” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation includes a pharmaceutical composition with other ingredients that are not claimed. Secondly, the Example 1 and comparative Example 1 have different formulations and cannot be accurately compared to each other. Moreover, the comparative formulation shows comparable % content at 2-8C at 5D-2M. It should be noted that the claims are composition claims are not drawn to a method of improving stability of PEX-168 at high temperatures for 6 months. Importantly, the combined references make obvious the claimed ingredients and the same ingredients with PEX-168 would have the same stability properties. With respect to the unexpected properties, as indicated above, the claims are composition claims and are not drawn to a method of increasing stability or reducing total impurities in a PEX-168 composition. Importantly, the combined references make obvious the claimed formulation and would therefore have the same properties. Furthermore, MPEP 716.02 states that the Applicant must establish the results are unexpected and significant. MPEP 716.02 also states that the unexpected results must be commensurate in scope with the claimed invention. In the instant case, the claims are drawn to range of PEX-168, a range of phosphate buffer or acetate buffer and range of sodium chloride, mannitol or sorbitol, while the examples 6-1 and 6-2 are drawn to specific amount of PEX-168, sodium acetate and mannitol (2.06 g of PEX-168, 2.7g sodium acetate and 12.5g mannitol). MPEP 716.02 (d) states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
For the reasons presented above, the rejections are maintained. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654